DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 35 is objected to because of the following informalities:  There are two claims numbered 35.  For the purposes of examination, the second claim 35, claim 36 and claim 37 are being numbered as claims 36, 37 and 38. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12, 13, 16, 18, 20-24, 26-28 and 30-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. US 2013/0274795. 
Regarding claims 8, 27, 28, Grant et al. discloses device for sealing an aperture in a tissue of a body lumen, the device comprising:

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    478
    528
    media_image2.png
    Greyscale
(i)    a flexible support member comprising a base and a sealable member 60 (see annotated fig. 17B below, or alternatively see annotated fig. 20 below); 


    PNG
    media_image3.png
    373
    454
    media_image3.png
    Greyscale
(ii)    a column (see annotated figure 17B or annotated figure 20 above) comprising a centering tab and/or one or more locking tabs or a locking neck (can be considered tabs as shown in annotated figure 17B or similarly figure 22A below); and 
(iii)    an extra-arterial shoe (collar 195u or alternatively pin 80) comprising one or more engagement elements for engagement with the flexible support member (figures 17A-17C, collar 195u slides over the column to engage with the flexible support member and may be further secured by one or more projections, paragraph 0233, or alternatively, figures 20, 21, pin 80 extends through column to therefore be engaged with the support member); the extra-arterial shoe comprising an engagement slot 
Regarding claims 12 and 13, Grant et al. discloses the column comprises two locking tabs, the locking tabs are positioned opposite to each other along the circumference of a cylindrical portion of the flexible support member (tab shown in annotated figures 17B or figure 22A above, on each side on the proximal end of the column, or also shown on each side in figure 5B, for example).
Regarding claims 14 and 15, Grant et al. discloses the centering tab reversibly engaging one or more features of the extra-arterial shoe, the one or more features are a notch, a hole, surface, or a groove (when pin 80 extends through the slot it will engage with the centering tab, as shown in figure 22A above, the tab will engage with a surface feature of the pin or shoe, figure 21).
Regarding claims 16, 18, 20, 21, 31, 32, 33, 34 Grant et al. discloses device for sealing an aperture in a tissue of a body lumen, the device comprising:
(i)    a flexible support member comprising a base and a sealable member 60 (see annotated fig. 20 below); 
(ii)    a column (annotated figure 20 above) comprising a centering tab and/or one or more locking tabs (can be considered tabs shown annotated figure 22A above); and 
(iii)    an extra-arterial shoe (pin 80) comprising one or more engagement elements for engagement with the flexible support member (figures 20, 21, pin 80 extends through column to therefore be engaged with the support member); 
(iv)    a delivery system comprising an external shaft 150 having a longitudinal axis (figure 32); and
(v)    a shoe pusher 155 (shown in figure 7A, or labeled in figure 32 below); 
wherein the extra-arterial shoe is mounted on the external shaft and is slidably moveable along a longitudinal axis of the external shaft (figure 32, paragraph 0255, shaft 150 slidable through channel 


    PNG
    media_image4.png
    353
    496
    media_image4.png
    Greyscale

Regarding claim 22, Grant et al. discloses the shoe pusher being reversibly engageable to the extra-arterial shoe (engages when pusher is moving the shoe 80 distally, as shown in figure 32; but the pusher is not fixedly attached to the shoe, so will be reversibly engageable if the pusher is retracted).
Regarding claim 23, Grant et al. disclose the shoe pusher and the extra-arterial shoe are moveable between a first, proximal position (figure 20, 32 show the pusher being proximal prior to the shoe being pushed distally) and a second, distal position (figures 2B or 21, shows the shoe in the distal position), such that in the first position, the shoe pusher and the extra-arterial shoe are reversibly engaged (engages when pusher is moving the shoe 80 distally, as shown in figures 2B or 32; but the pusher is not fixedly attached to the shoe, so will be reversibly engageable if the pusher is retracted or after the shoe is deployed) and slideably moveable along the longitudinal axis (figures 21, 22, or for example, paragraph 0255), and such that in the second, distal position, the extra-arterial shoe engages the flexible support member (engaged through the slot in the column, figure 21).
Regarding claim 24, Grant et al. discloses the shoe pusher being moveable to a third, proximal position (shoe pusher 155 moves along the longitudinal axis of the device to move shoe 80, therefore, it 
Regarding claims 26 and 35, Grant et al. discloses aperture in a tissue of a body lumen is a surgical or endoscopic perforation in a body cavity (paragraph 0182), the body lumen is the inside space of a biological structure selected from the group consisting of gastrointestinal tract, heart, peritoneal cavity, esophagus, vagina, rectum, trachea, bronchi, and blood vessel, e.g., the femoral artery, iliac artery, subclavian artery, ascending and descending aorta, auxiliary and brachial arteries, femoral vein, iliac vein, subclavian vein, and vena cava (paragraph 0182).
	Regarding claim 30, Grant et al. discloses the locking neck engaging with the extra-arterial shoe by engaging the engagement slot (slot being the opening through center of collar 195u which receives the column 42u, figure 17B; the column with tabs, and therefore the locking neck, engages with the opening or slot of the collar).
	Regarding claims 36-38, Grant et al. discloses the device being bioabsorbable (paragraph 0190).

Claim(s) 8-15, 26-30 and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asfora US 2014/0180314.
Regarding claims 8, 27, Asfora discloses a device for sealing an aperture in a tissue of a body lumen (figure 21), the device comprising:
(i)    a flexible support member comprising a base and a sealable member (figures 1, 20, 21; base at connection point between 40 and 60 around inlet 64, and a sealable member 40),
(ii)    a column 60 comprising a centering tab and/or one or more locking tabs or a locking neck (with tab 68, figures 1, 21); and 

Regarding claims 9 and 11, Asfora discloses the extra-arterial shoe comprising a shoulder (thin curved portion of shoe 20 connecting to hinge 132), the one or more locking tabs engaging with the extra-arterial shoe by engaging the shoulder of the shoe (figure 21).
Regarding claims 10 and 29, Asfora discloses the one or more locking tabs engage with the extra-arterial shoe by snap fitting with the shoe (shown as a snap fit configuration in the dotted line and the biasing coil springs within the hinge mechanism, figure 21, paragraph 0070).
Regarding claims 12 and 13, Asfora discloses the device comprising two locking tabs, the locking tabs being positioned opposite to each other along the circumference of a cylindrical portion of the flexible support member (figure 3, tabs 68).
Regarding claims 14 and 15, Asfora discloses the centering tab 68 reversibly engaging one or more features of the arterial shoe, the feature being a surface (figures 1, 21; notch 68 engages surface of shoe 20).
Regarding claims 26 and 35, Asfora discloses aperture in a tissue of a body lumen is a surgical or endoscopic perforation in a body cavity, the body lumen is the inside space of a biological structure selected from the group consisting of gastrointestinal tract, heart, peritoneal cavity, esophagus, vagina, rectum, trachea, bronchi, and blood vessel, e.g., the femoral artery, iliac artery, subclavian artery, ascending and descending aorta, auxiliary and brachial arteries, femoral vein, iliac vein, subclavian vein, and vena cava (vascular anastomosis, paragraph 0003). 
Regarding claims 28 and 30, Asfora discloses the extra-arterial shoe comprising an engagement slot (slot within shoe 20 to receive neck column 60, figure 1), the locking neck engaging with the engagement slot (figure 1).
.

Claim(s) 8-12, 14-16, 18 and 20-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. US 2014/0200597.
Regarding claims 8, and 27, Klein et al. discloses a device for sealing an aperture in a tissue of a body lumen (figure 10), the device comprising:
(i)    a flexible support member 110 comprising a base (figure 3, around center opening and surrounding perforations 406), and a sealable member (outside of base, perimeter 402),
(ii)    a column 112 comprising a centering tab and/or one or more locking tabs or a locking neck (coupling column 112 may comprise teeth, paragraph 0048, or grooves to engage with tines, paragraph 0049, which can be considered locking tabs); and 
(iii)    an extra-arterial shoe 106 comprising one or more engagement elements for engagement with the flexible support member (figure 2).
Regarding claim 9, Klein et al. discloses the extra-arterial shoe comprising a shoulder (figure 2, shoulders on left and right side of 112).
Regarding claim 10, Klein et al. discloses the one or more locking tabs engaging with the extra-arterial shoe by snap fitting with the shoe (paragraph 0048-0049, living hinge snap engagement).
Regarding claim 11, Klein et al. discloses one more of the locking tabs engage with the extra-arterial shoe by engaging the shoulder of the shoe (coupling neck portion engaged each shoulder on either side of 112 by passing through opening during engagement, figure 2).
Regarding claim 12, Klein et al. discloses the column comprising two locking tabs (one or more teeth, paragraph 0048).
Regarding claims 14 and 15, Klein et al. discloses the centering tab (can be considered the one or more teeth, or tines, paragraph 0048-0049) reversibly engages one or more features of the extra-arterial 
Regarding claims 16, 18, 20, 21, 31, 32, 33 and 34, Klein et al. discloses a device for sealing an aperture in a tissue of a body lumen (figure 10), the device comprising:
(i)    a flexible support member 110 comprising a base (figure 3, around center opening and surrounding perforations 406), and a sealable member (outside of base, perimeter 402),
(ii)    a column 112 comprising a centering tab and/or one or more locking tabs or a locking neck (coupling column 112 may comprise teeth, paragraph 0048, or grooves to engage with tines, paragraph 0049, which can be considered locking tabs); and 
(iii)    an extra-arterial shoe 106 comprising one or more engagement elements for engagement with the flexible support member (figure 2); 
(iv) a delivery system (figure 1) comprising an external shaft 114 having a longitudinal axis (figure 1); and 
(v) a shoe pusher 104 (holds the shoe at the interior end, paragraph 0042); 
wherein the extra-arterial shoe 106 is mounted on the external shaft (figure 1) and is slidably moveable along a longitudinal axis of the external shaft (figure 10 to figure 11), the shoe pusher being mounted on the external shaft and being slideably moveable along a longitudinal axis of the external shaft (paragraph 0055, external shaft extends through opening of cylinder 1006, figure 8).
Regarding claim 22, Klein et al. discloses the shoe pusher being reversibly engaged with the extra-arterial shoe (figures 11, 12, once placed, the shoe pusher is disengaged).
Regarding claim 23, Klein et al. disclose the shoe pusher and the extra-arterial shoe are moveable between a first, proximal position (figure 10) and a second, distal position (figure 11), such that in the first position, the shoe pusher and the extra-arterial shoe are reversibly and slideably 
Regarding claim 24, Klein et al. discloses the shoe pusher being moveable to a third, proximal position (can consider any position during the movement of the shoe pusher between figure 10 and figure 11 to be a third, proximal position).
Regarding claim 25, Klein et al. discloses the extra-arterial shoe, upon deployment and engagement, is capable of exerting pressure on an exterior surface of the tissue (figure 12, when engaged with coupling and capable of providing a pressure, will be configured to have a pressure on an exterior surface if placed accordingly with the shoe 106 on the exterior of the tissue).
Regarding claims 26 and 35, Klein et al. discloses aperture in a tissue of a body lumen is a surgical or endoscopic perforation in a body cavity (abstract), the body lumen is the inside space of a biological structure selected from the group consisting of gastrointestinal tract, heart, peritoneal cavity, esophagus, vagina, rectum, trachea, bronchi, and blood vessel, e.g., the femoral artery, iliac artery, subclavian artery, ascending and descending aorta, auxiliary and brachial arteries, femoral vein, iliac vein, subclavian vein, and vena cava (see entire document, and for example, paragraph 0045). 
Regarding claims 28, 29, 30, Klein et al. discloses the extra-arterial shoe comprising an engagement slot 606 (figure 5), the locking neck engages with the extra arterial shoe by snap fitting with the shoe (paragraph 0048-0049, living hinge snap engagement).
Regarding claims 36-38, Klein et al. discloses the device being bioabsorbable (paragraph 0065). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/               Examiner, Art Unit 3771             

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771